                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                            CIVIL ACTION NO. 5:19-CV-00476-FL



EPIC GAMES, INC.,

                 Plaintiff,

    v.                                                      AFFIDAVIT OF SERVICE

RONALD SYKES,

                 Defendant.



         Christopher M. Thomas, being first duly sworn, deposes and says:

         1.      I am over 18 years of age, under no disability and have personal knowledge of the

facts set forth herein.

         2.      I am an attorney with Parker Poe Adams & Bernstein LLP, which represents the

Plaintiff, Epic Games, Inc.

         3.      On October 28, 2019, copies of the Civil Summons, Complaint, Notice of

Appearance of Christopher M. Thomas, and Rule 7 .1 Financial Disclosures, in the above-

captioned action were sent via Federal Express, direct signature required addressed as follows:

                                      Ronald Sykes
                                      6 Serenity Court
                                      Durham, NC 27704


         4.      Copies of the Civil Summons, Complaint, Notice of Appearance of Christopher

M. Thomas, and Rule 7.1 Financial Disclosures were delivered on October 29, 2019, as

evidenced by the original proof of delivery attached hereto as Exhibit A.

         This 30th day of October, 2019.

PPAB 5203816vl
              Case 5:19-cv-00476-FL Document 5 Filed 10/30/19 Page 1 of 3
                                             PARKER POE ADAMS & BERNSTEIN LLP



                                             Christopher M. Thomas
                                             N.C. Bar No. 31834
                                             christhomas@parkerpoe.com
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone: (919) 828-0564
                                             Facsimile: (919) 834-4564
                                             Attorney for Plaintiff

STATE OF NORTH CAROLINA

COUNTY OF WAKE

       I, Christina P. Routh, a Notary Public of Wake County, State of North Carolina, do
hereby certify that Christopher M. Thomas. personally appeared before me this day and
acknowledged the execution of the foregoing instrument.

        Witness my hand and seal, this J.Clctay of October, 2019.



                                             Notary Public
My Commission Expires:

February 2, 2020


[NOTARY SEAL]


         CHRISTINA P. ROUTH
           Notary Public
           North Carolina
           Wake County




                                               2
PPAB 5203816vl
          Case 5:19-cv-00476-FL Document 5 Filed 10/30/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

           I hereby certify that on this date, I electronically filed the foregoing AFFIDAVIT OF
    SERVICE with the Clerk of Court using the CM/ECF system and via United States First
    Class Mail, postage prepaid, and addressed as follows:

                                     Ronald Sykes
                                     6 Serenity Court
                                     Durham, NC 27704


        This the 30th day of October, 2019.

                                              PARKER POE ADAMS & BERNSTEIN LLP
                                              /s/ Christopher M. Thomas
                                              Christopher M. Thomas
                                              N.C. Bar No. 31834
                                              christhomas@parkerpoe.com
                                              301 Fayetteville Street, Suite 1400 (27601)
                                              P.O. Box 389
                                              Raleigh, North Carolina 27602-0389
                                              Telephone: (919) 828-0564
                                              Facsimile: (919) 834-4564
                                              Attorney for Plaintiff




                                                3
PPAB 5203816vl
           Case 5:19-cv-00476-FL Document 5 Filed 10/30/19 Page 3 of 3
